DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 20, 25, 26, 30-32, and 67-80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention embraces making an aptamer that selectively blocks a catalytic cleft of complement Factor D (fD).  The specification describes the structure of a Factor D, but does not disclose the definition for Factor D (fragments, 
Page 11 discloses that the term “catalytic cleft” or “active site” as used herein refers to a domain of an enzyme in which a substrate molecule binds to and undergoes a chemical reaction.  The aptamer could target amino acid residues that catalyze a reaction of that substrate.  The active site may be a groove or a pocket (e.g., cleft) of the enzyme which can be located in a deep tunnel within the enzyme or between the interfaces of the multi-meric enyzmes.  The aptamer can directly or indirectly block the catalytic cleft.  See page 33.  The applicants make and test aptamers targeting Factor D (or recognizing a region of fD that is recognized by an antibody that inhibits a function associated with fD), but do not disclose which sequences are directed to aptamers which block the catalytic cleft.  See pages 24-31.  Applicant contemplates what regions of fD can be targeted to bind to the active site cleft (pages 36-37).  The specification does not disclose relevant characteristics sufficient to 
With respect to the functional limitations of the aptamer set forth in claims 26 and 32, the specification discloses aptamers and contemplates the limitations, but does not disclose what structure is essential for the desired biological activity.  There appears to be no established correlation in the specification between the nucleotide sequence of a fD aptamer and the function set forth in the claims.  “A definition by function, as we have previously indicates, does not suffice to define the genus because it is only an indication of what the gene does rather than what it is.  It is only a definition of a useful result rather than a definition of what achieves that result.”  The instant disclosure does not describe a representative example to support the full scope of the claims.  See MPEP 2163 II. A.
In view of the foregoing, it is clear that the instant specification fails to convey that the inventors had possession of the genus of aptamers embraced in claims 19, 20, 25, 26, 30-32, and 67-80 as of the effective filing date sought in the instant case.









Claims 19, 20, 25, 26, 30, 31, and 70-80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for administering an aptamer that selectively blocks catalytic cleft to a subject having a Factor D disease or disorder, does not reasonably provide enablement for administering the aptamer to any subject or a subject suspected of having an ocular disease or disorder, does not reasonably provide enablement for.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The claimed invention broadly embraces treating a subject having any disorder or disease comprising administering an aptamer that selectively blocks a catalytic cleft of complement factor D.
The applicants make aptamers targeting factor D and performs in vitro assays with the aptamers.  The specification contemplates treating a subject having a large group of eye disorders or diseases or a subject with a highly active immune system.  See pages 45-49.  The applicants claim administering a specified amount to the eye of a subject in need thereof and the specification provides a range of concentration that could be the therapeutically effective amount.  The specification does not provide a working example of the claimed method.  It is acknowledged that the instant disclosure does not require a working example to enable the claimed invention. The skilled artisan understands that Factor D is considered a control point for complement activation.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

NOTE: Page 11 of the specification discloses that the term “catalytic cleft” or “active site” as used herein refers to a domain of an enzyme in which a substrate molecule binds to and undergoes a chemical reaction.  Pages 36-37 appears to disclose that an aptamer can bind the active cleft and this would include binding a region comprising His-57, Asp-102, and Ser-195.
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

s 19, 20, 25, 30, 67, 68, 69, 70, 72, 73, 74, 75, 77, and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Hass et al. (US 8,007,791) taken with Benedict et al. (US 20130237589), both cited an IDS.
Hass claims a method of treating a complement-associated eye condition in subject using a composition comprising a therapeutic effective amount of a Factor D antibody.  See claims 1-12.  The subject can be a human.  The composition can comprise PEG.  The composition can administered intravitreal.  In a preferred embodiment, the antibody binds to the active site of Factor D.  The active site is defined by His-57, Asp-102, and Ser-195 in the human Factor D sequence.  The eye condition can be age-related macular degeneration (AMD) including dry and wet.
Hass does not specifically using an aptamer that selectively targets the catalytic cleft of fD to treat a disease or disorder in a subject in need thereof.
However, at the time of the effective filing date, Benedict discloses making and using aptamers capable of binding to the C5 protein of the complement system (page 1).  A person of ordinary skill in the art would possess the knowledge that Factor D is involved in the alternative complement pathway.  Factor D acts on the C3b,B complex and cleaves Factor B into Bd and Ba.  The C3b,Bb complex serves first as a C3 convertase, activating C3 by its cleavage into C3a and C3b, and later as a C5 convertase.  The oligonucleotides of the aptamer can be DNA or RNA (paragraph 130). The aptamers are useful for treating a complement-related disorder.  Benedict discloses the advantages of using aptamers instead of antibodies to treat a subject having a disease or disorder (page 1).  Benedict further discloses using modified nucleotides and 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Hass taken with Benedict, namely to arrive at the claimed invention to make and use an aptamer that binds a domain (active site or catalytic cleft) of Factor D in which a substrate molecule binds to and undergoes a chemical reaction to treat a subject in need thereof.  One of ordinary skill in the art would have been motivated to combine the teaching to treat AMD in a subject in need thereof using an aptamer instead of an antibody in view of the advantage of aptamers over antibodies as taught by Benedict.  A person of ordinary skill in the art would have been motivated to use intravitreal administration to successfully delivery the aptamer to the eye of the subject since it is the method of choice in drug delivery to the retina.  It would have been obvious to treat a human having wet or dry AMD since inhibiting Factor D can be used to treat these diseases.  It would have been obvious to use either DNA or RNA aptamers since Benedict discloses that either sequence can successfully be used to reduce expression of a target sequence.  Since humans of age 6 to greater than 50 can have AMD, it would have been obvious to a person of ordinary skill in the art to treat a human is greater than 50 years old or between the ages of 6-20.  It would have been obvious to a person of ordinary skill in the art to use a modified RNA aptamer or one or more modified nucleotides to increase the bioavailability or stability of the aptamer in the subject.  A person of ordinary skill in the art would use a hemolytic assay to study the functional activity of the aptamer in inhibiting complement activation or esterase activity against thioester substrate of fD.  A 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.
Conclusion
This is a CON of applicant's earlier Application No. 16/121,458.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.